Case 8:19-ap-01085-TA   Doc 4 Filed 05/16/19 Entered 05/16/19 14:34:38   Desc
                         Main Document    Page 1 of 5
Case 8:19-ap-01085-TA   Doc 4 Filed 05/16/19 Entered 05/16/19 14:34:38   Desc
                         Main Document    Page 2 of 5
Case 8:19-ap-01085-TA   Doc 4 Filed 05/16/19 Entered 05/16/19 14:34:38   Desc
                         Main Document    Page 3 of 5
Case 8:19-ap-01085-TA   Doc 4 Filed 05/16/19 Entered 05/16/19 14:34:38   Desc
                         Main Document    Page 4 of 5
Case 8:19-ap-01085-TA   Doc 4 Filed 05/16/19 Entered 05/16/19 14:34:38   Desc
                         Main Document    Page 5 of 5
